DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18, 20 and 21 are objected to because of the following informalities:  In claim 18, line 2, “gap with” should read –gap width--.  Each of claims 20 and 21 are missing the claim identifier “(New)”.  In claim 18, line 2, “gap with (a)” should read –gap width (a)--.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:  Paragraphs [0006], [0007], [0014], [0016], [0019], [0030], [0032] and [0034] each disclose a “meridian contour”.  Examiner does not recognize this term as having a standard meaning and the Specification does not define its meaning.  This results in not knowing exactly what Applicant intends to disclose by the use of this phrase.  In paragraph [0032], line 4, “recess 14” should read –elevation 14--.  In paragraph [0032], line 5, “elevation 13” should read –recess 13--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 19 and 22 each disclose the phrase “meridian contour”.  Examiner does not recognize this term as having a standard meaning and the Specification does not define its meaning, thus rendering the claims indefinite.
With regard to claims 13-22, in that claims 13-22 each depend either directly or indirectly from claim 12, claims 13-22 are similarly rejected.
Claim 13 discloses that the length L is between the values 0<L<1.  This expression means that the length L cannot be 0 and cannot be 1.  As this is an unusual limitation (a limitation like this is often written as 0≤L≤1, which includes the endpoints of 0 and 1).  As a result, it is not clear what the endpoints are for the range of the value L (e.g., the range could be 0.5-0.6 or it could be 0.00001 to .99999, or anywhere between, but not including, 0 and 1), thus rendering the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation 0.3<L<0.7, and the claim also recites 0.4<L<0.5 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim 13 discloses that “the at least one recess and the at least one elevation are formed in a range 0.3<L<0.7, in particular 0.4<L<0.5”.  This does not provide a location for where the at least one recess and the at least one elevation are formed, but instead only serves to arbitrarily limit L from being between 0 and 1 to being between 0.4 and 0.5.  Even this does not further limit L as there are no length units associated with the length L, thus rendering the claim indefinite.
Claim 17 recites the limitation "the blade edge" (two instances) in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the intake side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the discharge side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the stop surfaces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the blade edge" (two instances) in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the intake side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the discharge side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2015/0176422 (Dimova et al. hereinafter).
With regard to claim 12, insofar as claim 12 is definite, Dimova et al. discloses a turbocompressor (1) comprising: 
a compressor housing (2)  and a compressor wheel (4) with blades (6); 
the compressor wheel (4) is rotatably mounted relative to the compressor housing (2)  and is spaced apart by a head gap (7), the headgap (7) is between an exposed upper blade edges (15) of the blades (6) and a compressor wall of the compressor housing (2)  facing the blade upper edges (15); 
both the upper blade edges (15) of the blades (6) and the housing wall each have at least one recess (13) and at least one elevation (14) over their respective meridian contour, the at least one recess (13) and at least one elevation (14) interact 
With regard to claim 13, insofar as claim 13 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, further comprising a meridian length (L) of the compressor wheel (4) from its leading edge on the intake side to its trailing edge on the discharge side is determined between the values 0<L<1 and the at least one recess (13) and the at least one elevation (14) are formed in a range 0.3<L<0.7, in particular 0.4<L<0.5.
With regard to claim 14, insofar as claim 14 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, wherein the housing wall and the blades (6) each have stop faces directed towards one another for a flow through the head gap (7) (Fig. 2).
With regard to claim 15, insofar as claim 15 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 14 wherein the stop faces run parallel at an angle a, 0° ≤ α < ≤ 45°, with respect to a perpendicular to a tangent (T) of the meridian course of the housing wall and/or of the blade upper edges (15) of the compressor wheel (4).  Paragraph [0008] discloses that the projection shape is a trapezoid, providing the angle α and paragraph [0023] discloses that the recess and elevation are complementary, which provides parallel stop faces.
With regard to claim 16
With regard to claim 19, insofar as claim 19 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, wherein both the upper edges (15) of the blades (6) and the housing wall each have, over their respective meridian contour, a plurality of recesses (13) and a plurality of elevations (14) which in each case interact locally such that the head gap (7) in the region of the recesses (13) and the elevations (14), as seen in the meridian plane, determine a repeating Z-shaped course (paragraphs [0006] and [0023]).
With regard to claim 20, insofar as claim 20 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 12, wherein the compressor wheel (4) has blades (6), each with a different axial extent, which are arranged alternately with respect to one another in the circumferential direction and are curved in the circumferential direction (Fig. 3).
With regard to claim 21, insofar as claim 21 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 20, wherein the blades (6) having a shorter axial extent are arranged as intermediate blades (6) between blades (6) having a greater axial extent, and the blades (6) having a greater axial extent cover the intermediate blades (6) in an intake-side axial plan view of the compressor wheel (4) (Fig. 3).
With regard to claim 22, insofar as claim 22 is definite, Dimova et al. discloses the turbocompressor (1) according to claim 21 wherein at least or exclusively the blades (6) having a greater axial extent include the at least one recess (13) and the at least one elevation (14) over their respective meridian contour (Fig. 3 and paragraph [0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimova et al.
With regard to claim 17, insofar as claim 17 is definite, Dimova et al. discloses the turbocompressor according to claim 14 wherein the head gap (7) has a first head gap width (a), in a section adjacent to the blade edge on the intake side, a second head gap width (b), in a section adjacent to the blade edge on the discharge side, and a radial head gap length (c), extending between the stop surfaces in the region of the recess (13) and the elevation (14).
Dimova et al. does not disclose where: a<c<b.  Since Applicant has not disclosed that having a<c<b solves any stated problem or is for any particular purpose above the fact that this defines relative sizes and it appears that the apparatus of Dimova et al. would perform equally well with a<c<b as claimed by Applicant, it would have been an 
With regard to claim 18, insofar as claim 18 is definite, Dimova et al. discloses the turbocompressor according to claim 14 wherein the head gap (7) has a first head gap width (a), in a section adjacent to the blade edge on the intake side, a second head gap width (b), in a section adjacent to the blade edge on the discharge side, and a radial head gap length (c), extending between the stop faces in the region of the recess (13) and the elevation (14).
Dimova et al. does not disclose where: a>c>b.  Since Applicant has not disclosed that having a>c>b solves any stated problem or is for any particular purpose above the fact that this defines relative sizes and it appears that the apparatus of Dimova et al. would perform equally well with a>c>b as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Dimova et al. by utilizing the specific relative sizes as claimed for the purpose of defining the relative sizes of gap widths a, b, and c.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 7,255,531, 4,093,401 and 5,375,974 as well as USPAP’s 2011/0091323, 2015/0184672, 2017/0191490, 2017/0198712, 2017/0198713, 2017/0314576, 2018/0094637, and 2019/0234416 each disclose one of blades with a recess and/or elevation and blades with differing axial extents wherein blades having a greater axial extent cover the blades with a shorter axial extent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745